Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 15 January 2021.  In the amendment, claims 1, 3, 11, 12, 16, and 17 were amended, and claim 2 was cancelled.  All 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments with respect to the claim interpretation under 35 U.S.C. §112(f), claims 1, 11, and 16 recite “an actuation member”, and the amendments to claims 1 and 11 have provided enough structure to no longer be interpreted under 112(f).  However, “an actuation member” in claim 16, “an adjustment mechanism” in claims 16 and 17, and “a second adjustment mechanism” in claim 20 have not been sufficiently amended to avoid being interpreted under 112(f) as detailed below in Claim Interpretation.
Applicant’s arguments, see pg. 7-8, filed 15 January 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Altarc et al. (US 2007/0276370) and Ortiz et al. (US 2010/0228094).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“actuation member,” or member (placeholder) for actuation (functional language), in claim 16. Based on the disclosure of the specification, the actuation member will be interpreted as the threaded ring coupled to the housing.
“adjustment mechanism,” or mechanism (placeholder) for adjustment (functional language), in claims 16 and 17. Based on the disclosure of the specification, the adjustment mechanism will be interpreted as a portion having a threaded leg or stabilization bar.
“second adjustment mechanism,” or mechanism (placeholder) for adjustment (functional language), in claim 20.  Based on the disclosure of the specification, the adjustment mechanism will be interpreted as a portion having a threaded leg or stabilization bar.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac et al. (US 2007/0276370), hereinafter Altarac in view of Dalton (US 2006/0206008).
Regarding claim 1, Altarac discloses in Fig. 8-8L a system for accessing a central nervous system (Fig. 8-8L, abstract, used as a spinal spacer/stabilizing device), the system comprising: an expandable access port (850), the expandable access port comprising: a housing (873) having a plurality of tines (864, 866) coupled thereto (Para. [0158], lines 4-6) and having a threaded region with an external thread (actuation member 880 is threaded to 873, 880 fits on outside of 873, therefore 873 is externally threaded), the plurality of tines including a first tine (first tine 864), and an actuation member (880) threadably coupled to the external thread (Para. [0158], lines 1-2, collar 880 is threaded to housing 873), the actuation member being designed to shift the plurality of tines between a first configuration and an expanded configuration by rotation of the actuation member (Para. [0158], Fig. 8H).
	Altarac discloses the invention essentially as claimed as discussed.  However, Altarac does not disclose a holder extending through the housing.
	Dalton, in the same art of spinal expansion devices, teaches in Fig. 1-2 a holder (22) designed to extend through a housing (holder 22 extends through housing 18), the holder comprising: a tubular base (23, central passage 30 makes 23 tubular), a shaft extending from the tubular base (25), and a nose cone attached to the shaft (24, Fig. 2 shows 24 attached to 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac to include a holder extending through the housing as taught by Dalton in order to provide a smooth passage of the device into the spinal area and to ensure the tines do not prematurely expand during insertion of the device (Para. [0040]).
	Regarding claim 3, modified Altarac dislcoses the actuation member includes a nut threadably engaged with the threaded region (Altarac: 880 is considered nut, threads with threaded region of housing 873).
	Modified Altarac discloses the invention essentially as claimed as discussed above regarding claim 1, including that plurality of tines are pivotally mounted (Para. [0148], indicates tines 864, 866 pivot).  However, modified Altarac does not disclose a pivot member or that the pivot member is a pivot pin.
Regarding claims 4 and 5, Dalton, in the same art of spinal access device, teaches at least one of the plurality of tines is secured to the housing with a pivot member (Fig. 2, shows tines 14, attached to housing 18 by pivot members 17) and wherein the pivot member includes a pivot pin (17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Altarac to include a pivot member that is a pivot pin as taught by Dalton in order to allow the tines to expand surrounding tissue (Para. [0025]).
	Modified Altarac discloses the invention essentially as claimed as discussed above regarding claim 1, including tines that interact with an actuation member.  However, modified Altarac does not disclose the mechanisms of this interaction, specifically tines with an angled surface and an actuation member including an actuation surface to engage the angled surface.
	Regarding claim 6, Dalton, in the same art of spinal access device, teaches at least one of a plurality of tines (14) includes a proximal end region with an angled surface (20, Fig. 2 shows angled surface of 20).
	Regarding claim 7, Dalton further teaches an actuation member (19) includes an actuation surface designed to engage the angled surface (Para. [0027], angled surfaces 20 protrude inward and upward toward actuation member to engage bottom surface 21 of 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Altarac to include tines with angled surfaces that engage the actuation surface of the actuation member as taught by Dalton in order to allow for progressive pivoting of the tines (Para. [0027], lines 3-7).
Regarding claim 9, modified Altarac discloses the housing (Dalton: 18, Altarac: 873) defines a central axis and wherein the nose cone is aligned with the central axis when the plurality of tines are in the first configuration (see Image A below).
Image A – Fig. 1 of Dalton

    PNG
    media_image1.png
    624
    471
    media_image1.png
    Greyscale

	Regarding claim 10, modified Altarac discloses one or more stabilization members coupled to the housing (858, Fig. 8F shows coupled to housing, Para. [0264], indicates 858 can be grasped by user to stabilize device when rotating).
Regarding claim 11, Altarac discloses in Fig. 8-8L a system for accessing a central nervous system (Fig. 8-8L, abstract, used as a spinal spacer/stabilizing device, the system comprising: an expandable access port (850), the expandable access port comprising: a housing (873) having an expandable conduit coupled thereto (tines 864, 866) and having a threaded region with an external thread disposed along an exterior surface of the threaded region (actuation member 880 is threaded to 873, 880 fits on outside of 873, therefore 873 is externally threaded), the expandable conduit including a plurality of tines (864, 866), the plurality of tines including a first tine (first tine 864), and an actuation member (880) threadably engaged with the external thread (Para. [0158], lines 1-2, collar 880 is threaded to housing 873), the actuation member being designed to shift the expandable conduit between a first configuration and an expanded configuration by rotating the actuation member about the exterior surface of the threaded region (Para. [0158], Fig. 8H).
Altarac discloses the invention essentially as claimed as discussed.  However, Altarac does not disclose a holder extending through the housing.
	Dalton, in the same art of spinal expansion devices, teaches in Fig. 1-2 a holder (22) designed to extend through a housing (holder 22 extends through housing 18), the holder comprising: a tubular base (23, central passage 30 makes 23 tubular), a shaft extending from the tubular base (25), and a nose cone attached to the shaft (24, Fig. 2 shows 24 attached to 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac to include a holder extending through the housing as taught by Dalton in order to provide a smooth passage of the device into the spinal area and to ensure the tines do not prematurely expand during insertion of the device (Para. [0040]).
	Regarding claim 12, modified Altarac dislcoses the actuation member includes a nut threadably engaged with the threaded region (Altarac: 880 is considered nut, threads with threaded region of housing 873).
(Para. [0148], indicates tines 864, 866 pivot).  However, modified Altarac does not disclose a pivot member or that the pivot member is a pivot pin.
	Regarding claim 13, Dalton, in the same art of spinal access device, teaches at least one of the plurality of tines is secured to the housing with a pivot member (Fig. 2, shows tines 14, attached to housing 18 by pivot members 17) and wherein the pivot member includes a pivot pin (17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Altarac to include a pivot member that is a pivot pin as taught by Dalton in order to allow the tines to expand surrounding tissue (Para. [0025]).
	Modified Altarac discloses the invention essentially as claimed as discussed above regarding claim 11, including tines that interact with an actuation member.  However, modified Altarac does not disclose the mechanisms of this interaction, specifically tines with an angled surface and an actuation member including an actuation surface to engage the angled surface.
	Regarding claim 14, Dalton, in the same art of spinal access device, teaches a first tine (14) includes a proximal end region with an angled surface (20, Fig. 2 shows angled surface of 20) and wherein an actuation member (19) includes an actuation surface designed to engage the angled surface (Para. [0027], angled surfaces 20 protrude inward and upward toward actuation member to engage bottom surface 21 of 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Altarac to include tines with (Para. [0027], lines 3-7).
	
Claim 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac in view of Dalton in further view of Michaeli et al. (US 2011/0301421), hereinafter Michaeli.
Modified Altarac discloses the invention essentially as claimed as discussed above regarding claims 1 and 11, including a plurality of tines.  However, modified Altarac does not disclose a sleeve coupled to the plurality of tines.
Regarding claims 8 and 15, Michaeli, in the same art of surgical access ports, teaches in Fig. 14d a sleeve (23) extending along at least some (Fig. 14d) of a plurality of tines (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Altarac to include a sleeve as taught by Michaeli in order to prevent unwanted external tissue from entering the opening created by the device (Para. [0623]).

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2006/0271096) in view of Michaeli et al. (US 2011/0301421), hereinafter Michaeli, in further view of Ortiz et al. (US 2010/0228094), hereinafter Ortiz.
Regarding claim 16, Hamada discloses an expandable access port (Fig. 112), comprising: a housing (1375) having an expandable conduit coupled thereto, the expandable conduit including a plurality of tines (tines 65 and 69 make up expandable conduit); an actuation member (50) coupled to the housing (Fig. 112 shows 50 coupled to 1375), the (action member 50 of Fig. 112 is the same as that of Fig. 1; Para. [0200], therefore 50 moves tines from closed to expanded configuration); and a cap coupled to the housing (see Image B below), the cap including a rectangular prism portion (frame 1313/1349 create rectangular prism around housing) an attachment region (see Image B below) projecting from the rectangular prism region (attachment region projects from rectangular frame), the attachment region being designed to have an adjustment mechanism (1355) releasably attached thereto (releasably attached by threaded portion seen in Fig. 112).
Image B – Fig. 112 of Hamada

    PNG
    media_image2.png
    479
    782
    media_image2.png
    Greyscale

	Hamada discloses the invention essentially as claimed as discussed above.  However, Hamada does not disclose a sleeve coupled to the plurality of tines.
	Michaeli, in the same art of surgical access ports, teaches in Fig. 14d a sleeve (23) coupled to a plurality of tines (21).
(Para. [0623]).
Additionally, modified Hamada discloses the invention essentially as claimed as discussed above, including a cap that is a rectangular portion and has an attachment region projecting from the rectangular portion.  However, Hamada does not disclose that a portion of the cap is cylindrical.
Ortiz, in the same art of surgical access devices, teaches in Fig. 3 a cap (14) including a cylindrical portion (20 is cylindrical) and an attachment region (24) projecting from the cylindrical portion for providing the same function.
	Because these two structures were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the rectangular shape of modified Hamada for the cylindrical shape as taught by Ortiz.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, providing a cap with an attachment region that can be secured to the housing.
Regarding claim 17, modified Hamada discloses an adjustment mechanism (Hamada: 1355) releasably coupled to the attachment region (Hamada: releasably attached by threaded portion seen in Fig. 112).
Regarding claim 18, modified Hamada dislcoses the adjustment mechanism includes a threaded leg (see Image B above).
Regarding claim 19, modified Hamada discloses the adjustment mechanism includes a stabilizing bar (Hamada: 1359, stabilizes threaded leg).
Regarding claim 20, modified Hamada discloses the cap (see Image B above) further comprises a second attachment region (see Image B above), and further comprising a second adjustment mechanism (Hamada: 1365) releasably coupled to the second attachment region (Hamada: coupled by threaded portion seen in Fig. 112).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771